Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment was given in an interview with Michael Oblon (301) 775-6600 on February 11, 2021.


In the Claims
The claims have been amended as follows:
Claims 1-12 and 15-17 are canceled.
Allowable Subject Matter
Claims 13, 14 and 18-37 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Parikka et al. (U.S. Patent Publication No. 2015/0356466)
Grbavac et al. (U.S. Patent Publication No U.S. 2015/0193702)


13.    In an electronic ticketing system, a method of validating an electronic ticket on a mobile device, the method comprising:
receiving a request to validate an electronic ticket; 
upon receiving the validation request,
receiving, via a ticket validator device, data corresponding to a pre-determined
gesture to be performed to validate a ticket, 
rendering a first visually illustrative scene on an interactive display screen of the mobile device, the visually illustrative scene responsive to a pre-determined gesture to be performed at a predetermined location on the interactive display screen as a condition, and
extracting interaction information data indicative of interaction between an operator of the mobile device and the first visually illustrative scene; and 
in response to determining that the extracted interaction information data corresponds to the data for the pre-determined gesture to be performed at the predetermined location, rendering a second visually illustrative scene on the interactive display screen of the mobile device to visually indicate that the electronic ticket is valid.

None of the prior art of record remedies the deficiencies found in and Parikka and Grbavac.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 



Conclusion                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687